Citation Nr: 1815540	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.



ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1960 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2017, the Veteran and L.B. provided testimony during a Board hearing before the undersigned Veterans Law Judge.

In September 2017, the Board requested a Veterans Health Administration (VHA) opinion in accordance with 38 C.F.R. § 20.901(a).  The requested opinion was received in November 2017 and furnished to the Veteran in December 2017.  He was provided an opportunity to respond, and did so, waiving initial RO review of his statement.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders or inland waters of Vietnam and exposure to an herbicide agent during service is not shown.

2.  The Veteran's Parkinson's disease did not have its clinical onset in service or within one year of separation from service and is not otherwise related to service.
3.  The Veteran's ischemic heart disease did not have its clinical onset in service or within one year of service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Parkinson's disease are not met.  38 U.S.C. §§ 1101, 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for ischemic heart disease are not met.  38 U.S.C. §§ 1101, 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

	i.  VA Examination Requirement

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of either his Parkinson's disease or ischemic heart disease claims.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered, as the evidence weighs against a finding of an in-service incurrence of Parkinson's disease or ischemic heart disease or exposure to an herbicide agent, and there is no competent evidence otherwise suggesting a relationship between the Veteran's current Parkinson's disease or his current ischemic heart disease and his military service.

II.  Veteran's Contentions

The Veteran attributes his Parkinson's disease and ischemic heart disease to herbicide agent exposure when the ship upon which he was serving, the USS Embattle, was anchored at Da Nang Harbor.  He describes ingestion of contaminated drinking water, inhalation of herbicide agents from the ship's ventilation system, wind, and haze surrounding the ship, and contact due to airplanes and helicopters dumping chemicals in the surrounding waters and sometimes on the ship itself.  See February 2012 Veteran Claim, May 2015 Veteran Statement, and March 2017 Board Hearing Transcript at 3-4; January 2018 Statement in Support of Claim.

III.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic disabilities, including cardiovascular disease and paralysis agitans, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. 
§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran does not assert, and the evidence does not otherwise reflect, that he developed ischemic heart disease or Parkinson's disease in service sufficient to establish the disease entity or within one year of separation from service to allow for presumptive service connection for chronic disease or service connection based on a continuity of symptomatology.  Thus, these theories of entitlement will not be further addressed, and all references to "presumptive" service connection below are in reference to presumptive service connection as a result of herbicide agent exposure.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Diseases presumptively associated with herbicide agent exposure include Parkinson's disease and ischemic heart disease.  38 C.F.R. § 3.309(e).

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307 (a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).

Recently, in Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation excluding certain bays and harbors, including Da Nang Harbor, from the regulatory definition of inland waterway was arbitrary and capricious.  VA has since revised its policy to clarify that certain bays and harbors identified by VA may qualify as inland waterways.  VA's policy states that inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam, but do not include open deep-water harbors, such as those at Da Nang, Nha Trang, Cam Ranh, or Vung Tau.  VA has determined that these harbors are not inland waterways because they are open to the sea with extensive entry distance for easy access; they are not connected to a major inland river; they are not long or narrow; they have a deep water channel for easy ship anchorages, and they have no historical evidence of extensive Agent Orange aerial spraying.

Inland waterway service is also referred to as "brown water" Navy service.  VBA Manual M21-1, IV.ii.1.H.2.a.  By contrast, "offshore waters" are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  VBA Manual M21-1, IV.ii.1.H.2.b.  Service in offshore waters is also referred to as "blue water" Navy service.  Da Nang Harbor is specifically identified as a location considered being within the offshore waters of the Republic of Vietnam.  VBA Manual M21-1, IV.ii.1.H.2.c.

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

IV.  Analysis

The Veteran has current diagnoses for Parkinson's disease and ischemic heart disease.  See January 2012 and February 2017 private treatment records.  Thus, element one of service connection on a direct and presumptive basis is met.

As to establishing elements two and three on a presumptive basis, the Veteran's military personnel records reflect that he served aboard the USS Embattle (MSO- 434) traveling from Subic Bay, Philippines to the Vietnamese Demilitarized Zone (DMZ) in January 1970.  See January 1970 military personnel record.  A search from the Defense Personnel Records Information Retrieval System (DPRIS) indicated that the USS Embattle conducted patrols along the Vietnamese DMZ between January and March 1970 and anchored at Da Nang Harbor in January 1970 and March 1970.  However, the findings indicated that the ship is not listed as transiting the inland waterways or docking in the Republic of Vietnam.  See March 2012 DPRIS Search Results.  Furthermore, the USS Embattle is not among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicides (last updated January 1, 2018).  Specifically, presumptive exposure to herbicide agents is not included for service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, including open deep-water bays and harbors such as those at Da Nang Harbor.  Id.  

Furthermore, the November 2017 VHA medical expert specifically opined that it is less likely than not that the Veteran was exposed to herbicide agents while serving aboard the USS Embattle in Da Nang Harbor.  In support of his opinion, the VHA expert highlighted that the Veteran's ship is not listed in the categories of ships that warrant presumptive exposure to herbicide agents and provided lengthy rationales with regards to the Veteran's specific contentions.  Additionally, the VHA expert extensively addressed a report called "Da Nang Harbor Report, the Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposures to Herbicides in Vietnam," which is based on Australian studies that attempt to show that offshore deep water vessels could have been exposed to herbicide agents and made additional references to the Institute of Medicine (IOM) Committee Report from 2011 on the same topic.  

Specifically, in response to the Veteran's assertion that he was exposed to contaminated drinking water based on the Da Nang Report, the VHA expert first noted that the Australian studies used water spiked with pesticides to determine if these compounds could co-distill with water as a way to approximate the conditions in Da Nang Harbor.  He indicated that investigators lacked data on the water concentrations of the chemicals at the time the Australian Naval vessels anchored in Da Nang Harbor and failed to analyze the water composition and if it approximated that of Da Nang Harbor prior to conducting the studies.  He noted that the studies showed a potential for pesticides to co-distill with water, but indicated these findings could not be extrapolated to imply that such exposure occurred to naval personnel on the USS Embattle from drinking water while in Da Nang Harbor.  He highlighted the fact that the investigators stated themselves that the assessment should only be seen as a "preliminary attempt as still many of the input factors remain uncertain."  Lastly, the VHA expert noted that the report made conjectures and errors about potential exposure that were not based in fact with respect to the environment.

Regarding the Veteran's assertion that he inhaled herbicide agents through the ship's ventilation system, wind, and a haze surrounding the ship, the VHA expert noted that the Da Nang Report described a scenario that is not environmentally plausible i.e. naval vessels floating in a "chemical soup" of Agent Orange/ tetrachlorodibenzo-p-dioxin (TCCD) in high concentrations in the water column, resulting in high concentrations of TCCD in ambient air through volatilization.  Additionally, he explained that writers of the report made conjectures such as: "ship ventilation systems remained open to the outside air and could easily allow wind-blown particles and vapors into the system with spread throughout the ship ventilation distribution;" "vast areas of the harbor with Agent Orange floating on the surface due to the massive amounts that herbicide we now know was rinsed, washed out and dropped into the harbor daily, and all of it was letting off lethal vapors;" the crew "stepping out on to the deck into the open air was immediately exposed to the fumes and vapors which floated up from the water surface surrounding the ship;" and "ships at anchor were literally surrounded by a floating mass of herbicide continuously letting off dangerous vapors."  He emphasized that such conjectured scenarios for TCCD are not environmentally plausible based on the physical and chemical properties of these compounds and their fate and transport in the environment.  The VHA expert also noted that he found it interesting that the Da Nang Report did not conjecture about aerial releases of Agent Orange over Navy vessels (which he later noted was the primary means of application for Agent Orange).  Lastly, he stated that he could not determine the chemical composition, without speculation, of the "misty cloud" and a "fog/mist" that the Veteran's shipmates indicated was Agent Orange and that it would be pushed to sea by an offshore breeze.  However, he reasoned that it was unlikely caused by Agent Orange, as neither buddy statement mentioned aerial spraying immediately preceding the fog/mist.  

As to the Veteran's contention that he witnessed airplanes and helicopters dumping chemicals into the water and on the ship itself, to a point there would be so much of the contaminants that "streaks would run down the wall", the VHA expert stated there was no way to determine if Agent Orange was inside of these aircrafts that flew over Da Nang Harbor as there were other missions besides Operation Ranch Hand, specifically Operation Flyswatter.  Further, he noted the Veteran's statement regarding streaks of chemicals running down the ship's walls goes beyond his account of aerial release that "sometimes gets on the ship itself."  He stated that these quantities would more likely be from a direct application than aerial deposition and there is no data in the Da Nang Report or IOM Committee Report that describes the frequency or magnitude of potential airborne releases from Operation Ranch Hand over the naval vessels anchored in the Harbor.

Finally, the VHA expert addressed the opinion of retired environmental scientist Dr. W. D., which stated that the Da Nang Report's concepts were "feasible and within the realm of possibility."  Again, he emphasized that since no direct studies were undertaken during the conflict, there is no way of knowing exactly how much of any contaminant actually flowed into the Harbor (noting the IOM Committee made a similar statement in 2011) and that more recently it has been found that low levels floated into the Harbor.  Additionally, he noted that Dr. W. D. speculated routes of exposure, none of which have been reported by the Veteran and stated that he conjectured a pathway of exposure without mention of the environmental fate and transport that has been described by the IOM Committee.  Lastly, he noted that Dr. W. D. himself stated that in order to establish levels of exposure and modes of intake, studies during the conflict would have to been conducted, which were not done.

There is no other competent evidence of record.  The Board has independently considered the Veteran's lay statements that he was exposed to Agent Orange and that his Parkinson's disease and ischemic heart disease are related to such exposure, and his shipmates buddy statements that attest to witnessing a fog or mist that was Agent Orange.  However, neither the Veteran nor his shipmates are competent to identify any chemical substances to which they may have been exposed, as to do so requires technical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, given all the lay and medical evidence of record, the Board finds the Veteran was not exposed to herbicide agents, including Agent Orange, during service and presumptive service connection is not warranted. 

As noted above, the Veteran does not assert nor does the record otherwise suggest that the Veteran's Parkinson's disease and/ or ischemic heart disease had its onset in service or is otherwise related to service (besides herbicide agent exposure) such that direct service connection is warranted.

Thus, the preponderance of the evidence is against the claims, the benefit of the reasonable doubt rule is not for application and entitlement to service connection for Parkinson's disease and ischemic heart disease must be denied.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Parkinson's disease is denied.

Entitlement to service connection for ischemic heart disease is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


